 BELKNAP HARDWARE AND' MANUFACTURING COMPANY157The Petitioner now seeks to decertify the Intervenor as the collectivebargaining representative of a group df employees consisting of lubri-cators, tire men, and wash and steam rack men.The record in this proceeding indicates that the group of employeesdesignated in the petition for decertification are under common sliper-vision with the auto mechanics who perform maintenance work. Ineffect, therefore, the group of employees among whom the Petitionerseeks a decertification election constitutes an arbitrary segment of theEmployer's maintenance department, at the Albuquerque operations.The Board will not find such a segment of a department an appro-priate unit.3Furthermore, there is no evidence that these employeespossess any special characteristics or separate interests that could serveas a basis for distinguishing them from the other employees withwhom they work and making a determination that they constitiltean appropriate unit by themselves.Nor does the record indicatethat they possess any special skills acquired by long training orthrough apprenticeship programs which would permit a findingthat they constitute a separate craft group which could be found tobe an appropriate unit.-We find, therefore, that the unit proposed by the Petitioner is notappropriate and accordingly we shall dismiss the petition 4OrderITISHEREBYORDEREDthat the petition herein be, and it hereby is,dismissed.s See,D B ThorntonCo , 94 NLRB 1188.in view of our disposition of the petition it becomes unnecessary to discuss the questionof contract bar, raised by the Intervenor'smotion to dismiss the petition,or the question ofthe validity of the union-security clause, found in the Intervenor's contract with theEmployer, raised by the Petitioner's contentions.BELKNAP HARDWARE AND MANUFACTURING COMPANYandINTERNA-TIONAL UNION, UNITEDAUTOMOBILEWORKERS OF AMERICA, REGIONNo. 4, AMERICAN' FEDERATION OF LABOR, PETITIONER.Case No.9-RC-1168. September 13,1951Decision and Direction of ElectionUpon a petition duly filed under` Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereb'y affirmed.-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].96 NLRB No. 19. 158DECISIONS OF- NATIONAL LABOR RELATIONS BOARDUpon the entire record iri this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent some 467 employees who are em-ployed in that part of the Employer's organization known as theoperating division and who are engaged in receiving, warehousing,and shipping functions.The Petitioner contends as a basis for itsunit request that all the employees covered by such unit are engagedprimarily in some kind of manual labor and do little or no clericalor paper work.'The Petitioner does not seek to represent thoseemployees who are engaged primarily in paper or clerical work andwhose headquarters are generally on the eleventh floor of the buildingknown as Warehouse No. 12, and referred to as the general adminis-trative offices division, nor does the Petitioner seek to represent cer-tain plant clerical warehouse employees.The Employer contends that the only appropriate unit is a singleplant-wide unit of all its employees including those in the generaland administrative offices division and in the buying and sales divi-sions, and claims as a basis therefor that : (1) All operations are underthe supervision of the vice president and general manager; (2) thereis one personnel department for hiring purposes under one personneldirector; (3) unified labor policies, such as rates of pay and variousemployee benefits, are applicable to all employees; and (4) the opera-tions are closely integrated through frequent contacts and interchangebetween departments.There is no history of collective bargaining affecting the employeesherein concerned.The Employer operates a wholesale hardware establishment inLouisville,Kentucky, where it employs some 1,600 persons.The80,000 to 100,000 items of merchandise handled by this establishmentand described in the Employer's annual catalogue of some 3,550 pagesare sold to retail stores throughout the country.The operations re-quired for the handling of these sales are carried on in 15 buildingscovering approximately 40 acres of floor space and are.divided into4 main divisions consisting of (1) the administrative and general of-'Petitioner seeks to represent the following departments which are in the operating divi-sionReceiving, stock control, platform, order and stock, department x, department 6X,department 45, department 69, packing, cutlery, shipping,maintenance and carpentry,power plant,and repair shop. BE'LKNAP HARDWARE AND MANUFACTURING COMPANY159fices, (2) buying, (3) sales, and (4) the operating division.On theeleventh floor of the building known as Warehouse No. 12, and cov-ering some 50,000 square feet, is the main office of the organizationhousing the administrative and general offices,2 the buying depart-ments, and certain sales departments.All the employees on theeleventh floor work side by side with no partitions indicating sepa-rate departments to which the various employees belong.With theexception of certain other floors reserved for related activities,3 allthe remaining floors in this and the other buildings comprising theEmployer's establishment are devoted to warehousing the merchan-dise handled, and to the receiving, shipping, and similar functionsof the Employer's extensive operations.The Employer's business has two main functions: (1) A directsales business in which sales are made directly to customers on thepremises and (2) a mail order business which is derived from mailorders sent in by traveling or outside salesmen.The direct salesbusiness resembles that of a retail department store in that after cus-tomers select merchandise from samples on the display floor, such mer-chandise is packed and shipped out to the customers. In the case ofthe mail order business, extensive clerical work is required.Uponreceipt of the mail order it is sent to the order processing office locatedon the eleventh floor.There the copy of the order is given a depart-ment marking and sent to the particular warehouse stock departmentin which the required merchandise is located.Simultaneously withthis operation, another copy of the order is checked by the traffic de-partment to determine shipping rates and routes.The various copiesof the order are then returned to the order processing office for billingand statistical entries and for the completion of the other necessarypaper work.The procedure followed in the processing of a mail order, as indi-cated above, is relied on by the Employer as supporting its unit con-tention based on functional integration.Thus, the Employer contendsthat certain employees in the order office processing and traffic depart-ments, who do paper work in connection with sending the order tothe stock departments, and who indicate routes and freight rates, areasmuch involved in handling an order as are the warehouse em-ployees.We do not agree. Although there appears to be morecontact between these employees and the warehouse employees than2 The generaland administrativeoffices include traffic, accounting,auditing,bonus,billing, salesand statistical,general files, tabulating machines, transcribing,treasury,general offices, and the order processing office departments.3 The tenthfloor of Warehouse No. 12 is used for a display floor and the first floor of thebuilding houses the City Sales and Will-Call departments.The cafeteria is located on thetwelfth floor. clhe Foreign Will-Call department is located on the first floor of WarehouseNo. 6. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the case among other groups,4 the employees in the order office proc-essing and traffic departments, who work on the eleventh floor to-gether with all the other office force, are not onlyengaged infunctionsdistinctly different from those of the warehouse, but are also notordinarily interchangeable with warehouse employees.5Moreover,although all operations are under the over-all supervision of the vicepresident and general manager, the employees engaged in warehouseand related activities are included within the operating division un-der the separate supervision of the warehouse superintendent.Fur-thermore, and of particular significance in our opinion, is the factthat the warehouse employees are subject to substantially differentworking conditions.Thus, for example, the eleventh floor employeesare under a 40-hour week, arrive at a later hour for work, enjoy alonger lunch period, and in the great majorityof casespunch no timeclocks.The warehouse employees, on the other hand, are subject toa 44-hour week, arrive earlier to work, have a shorter lunch period,and punch time clocks four times a day.eThe operating division employees sought by the Petitioner areessentially all the Employer's warehousing and stock handling em-ployees.With the possible exception of a few employees in the orderoffice processing department, no other employees regularly performwork comparable to that done by the employees in the proposed unit.On the basis of these facts, and on the entire record in this case, in-cluding the lack of a community of interest on the part of these em-ployees and the general office employees and in the absence of abargaining history on a broader basis, we find that the operatingdivision employees constitute an appropriate unit.'The Employer urges, nevertheless, that the Board's decisions in theRichmond Dry Goodscase8and theGrossman Department Store* The Employer emphasizes the fact that stock counters,who are assigned to and super-vised by the various buying departments,spend a substantial part of time in the stock-rooms, counting stock and taking inventory for the benefit of the buyers.However, thesestock counters perform no warehouse functions and while making inventories are under thesupervision of the buying departments.The Employer also contends that the unit con-trol clerks,who assist buyers through correspgndence and other means in the purchase ofmerchandise,spend some time in the stockrooms and are therefore functionally integratedwith the warehouse employees.We -find no merit in the Employer's position that inte-gration exists because of the physical presence of stock counters and unit control clerksin the warehouse,where they have occasions to perform their functions.5Although the evidence shows considerable interchange between employees in the variouswarehouse departments,there is no such regular interchange between the office force andthe warehouse departments.Such interchange as exists is limited to emergency situationswhere all employees including warehouse employees may be required to work anywhere inthe plante Bodeker Drug Co., Inc,93 NLRB No. 84;Gaylord Bros.,Inc.,64 NLRB 1350."Montgomery Ward & Co., Inc.,91 NLRB 366; 85 NLRB 976; 89 NLRB 528; 50 NLRB163;Sears,Roebuck &Co, 82 NLRB 985;Dohrmann Hotel Supply Company,71 NLRB699;Cohn-Hall Marx Company,86 NLRB 101;AssociatedWholesalers,92 NLRB 542;Rockwood Pottery, Division of Sperti, Inc.,89 NLRB 1349.8 Richmond DryGoodsCompany, Inc.,93 NLRB 663. , BE'LKNAP HARDWARE AND MANUFACTURING COMPANY161casesrequire a finding that only an over-all unit is appropriate.Wedo not agree. In theRichmondcase, we found that the integrationthere existing together with the fact that the proposed warehouse-men's unit sought to include certain clerical employees and excludeothers, precluded a separation of the nonselling from the selling em-ployees.In the present case, however, there is a clear separation ofoffice andsalesfunctions from those of the warehousemen and suchcontactsas existdo not require the inclusion of the office personnelwith the warehousemen.Although in theGrossman,case the Boardlikewise denied a requestedseparateunit of sales employees, the de-cision was based on the fact that the Board found a functional into-gration and mutuality of interest between all the department storeemployees and also on the fact that the unit sought did not con-stitute a homogeneousgroup of employees performing distinct func-tions.The evidence in the present case shows that the employeesengaged in essentially warehousing functions constitute a homoge-neous group such as is entitled to separate representation.Although as indicated above, the Petitioner seeks essentially anoperating division unit, the Petitioner does not wish to include certainplant clericals, as it considers that only those engaged in manual orphysical labor may qualify for inclusion within the unit.The Boardhas, however, customarily held that plant clericals working side bysidewith production employee's under the same supervision andworking conditions have such a community of interest that they maynot be separated for purposes of collective bargaining.We shall,therefore, include all plant clericals in the unit hereinafter foundappropriate 10'We find that all employees in the operating division of the Em-ployer at its Louisville, Kentucky, plant, including the employees inthe departments relating to receiving, stock control, platform, orderand stock, cutlery, packing, shipping, maintenance and carpentry,power plant, repair shop, and employees in Department X, 6X, 45,and 69, but excluding the buying, sales, administrative,and generaloffice employees, the cafeteria employees, professional employees, con-fidential employees, guards, lead men,11 stockmen'12andall others GrossmanDepartment Goods, Inc.,90 NLRB No. 745. (Unpublished.)10As the Petitioner's showing of interest appears to be sufficient in the broader unit wehave found appropriate, we shall not dismiss the petition. Cf.Montgomery Ward & Co.,Inc.,11 NLRB 366,supra.'11The Employer would include and the Petitioner exclude all employees classified aslead men in the various departments of the warehouse.The evidence shows that the leadmen, who until recently were classified as, foremen, are and have been regarded as foremenby the production. workers in the warehouse and that they responsibly direct the work ofthe production employees.On this record, we shall therefore exclude the read men assupervisors.11The Employer- would include and the Petitioner exclude the stockmen'.The evidenceindicates that stockmen are responsible for the work flow, and the Employer concedes thatstockmen are the key men in their various departments. Because it appears that thestockmen responsibly direct employees in their respective groups, we exclude them assupervisors. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors 13 as definedin the Act, constitutea unit appropriate forthe purposeof collective bargaining within themeaning ofSection9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]isThe record indicates that assistant supervisors are in charge of their respective depart-ments only in the absence of the supervisors,such as in illness or during vacations, andthat they also carry out the orders of the supervisors when the latter are required to goelsewhere in the plant.As the evidence fails to show that the assistant supervisors regu-larly and frequently substitute for the supervisors,they are included in the unit asemployees without supervisory status.Humboldt Full Fashioned Hosiery Mills, Inc.,90 NLRB No. 99.THE ELYRIA TELEPHONE COMPANYandCOMMUNICATIONSWORKERSOF AMERICA,CIO, PETITIONER.Case No. 8-RC-1263.September13,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National-Labor Relations Act, a hearing was held before Carroll L. Martin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles.]Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all the employees ofthe Employer, including office and clerical employees, but excludingprofessional employees, confidential employees, guards, and super-visors as defined in the Act.The Employer contends that the officeand clerical employees should be established as a separate unit or begranted a self-determination election.The parties are in furtherdisagreement as to the unit placement of certain other categoriesdiscussed below.O fjice and clerical employees:The Employer is a telephone com-pany, with its main plant and offices at Elyria, Ohio. Its operations1The name of the Employer appears in the caption as stipulated at the hearing.96 NLRB No. 21.